            Case 6:20-cv-00366-ADA Document 46 Filed 11/19/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


    INFOGATION CORPORATION,

                  Plaintiff,
                                                        Civil Action No. 6:20-cv-0366-ADA
           v.
                                                        JURY TRIAL DEMANDED
    GOOGLE LLC,

                  Defendant.


                               AMENDED SCHEDULING ORDER
                                BASED ON OGP VERSION 3.2

       Pursuant to Rule 16, Federal Rules of Civil Procedure, the Court ORDERS that the following

schedule will govern deadlines up to and including the trial of these matters:

    Deadline                     Item

    Friday, August 21, 2020      Plaintiff serves preliminary1 infringement contentions in the
                                 form of a chart setting forth where in the accused product(s)
                                 each element of the asserted claim(s) are found. Plaintiff shall
                                 also identify the earliest priority date (i.e. the earliest date of
                                 invention) for each asserted claim and produce: (1) all
                                 documents evidencing conception and reduction to practice for
                                 each claimed invention, and (2) a copy of the file history for
                                 each patent in suit.

    Friday, September 11,        Deadline for Motions to Transfer
    2020

    Wednesday, November 18,      Defendant serves preliminary invalidity contentions in the form
    2020                         of (1) a chart setting forth where in the prior art references each
                                 element of the asserted claim(s) are found, (2) an identification

1
    The parties may amend preliminary infringement contentions and preliminary invalidity
    contentions without leave of court so long as counsel certifies that it undertook reasonable
    efforts to prepare its preliminary contentions and the amendment is based on material
    identified after those preliminary contentions were served, and should do so seasonably
    upon identifying any such material. Any amendment to add patent claims requires leave of
    court so that the Court can address any scheduling issues.


                                                   1
            Case 6:20-cv-00366-ADA Document 46 Filed 11/19/20 Page 2 of 3




                                 of any limitations the Defendant contends are indefinite or lack
                                 written description under section 112, and (3) an identification
                                 of any claims the Defendant contends are directed to ineligible
                                 subject matter under section 101. Defendant shall also produce
                                 (1) all prior art referenced in the invalidity contentions, (2)
                                 technical documents, including software where applicable,
                                 sufficient to show the operation of the accused product(s), and
                                 (3) summary, annual sales information for the accused
                                 product(s) for the two years preceding the filing of the
                                 Complaint, unless the parties agree to some other timeframe.

    Wednesday, December 2,       Parties exchange claim terms for construction.
    2021

    Wednesday, December 16,      Parties exchange proposed claim constructions.
    2020

    Wednesday, December 23,      Parties disclose extrinsic evidence. The parties shall disclose any
    2020                         extrinsic evidence, including the identity of any expert witness
                                 they may rely upon with respect to claim construction or
                                 indefiniteness. With respect to any expert identified, the parties
                                 shall identify the scope of the topics for the witness’s expected
                                 testimony.2 With respect to items of extrinsic evidence, the
                                 parties shall identify each such item by production number or
                                 produce a copy of any such item if not previously produced.

    Wednesday, December 30,      Deadline to meet and confer to narrow terms in dispute and
    2020                         exchange revised list of terms/constructions.

    Wednesday, January 13,       Plaintiff files Opening claim construction brief, including any
    2021                         arguments that any claim terms are indefinite.

    Wednesday, February 3,       Defendant files Responsive claim construction brief.
    2021

    Wednesday, February 17,      Plaintiff files Reply claim construction brief.
    2021

    Wednesday, March 3, 2021     Defendant files a Sur-Reply claim construction brief.

    Friday, March 5, 2021        Parties submit Joint Claim Construction Statement.

                                 For Markman briefs, each party shall deliver to Chambers one
                                 (1) paper copy of its Opening, Response, Reply, and Sur-Reply
                                 briefs, omitting attachments, at least a week before the hearing.

2
    Any party may utilize a rebuttal expert in response to a brief where expert testimony is relied
    upon by the other party.


                                                  2
            Case 6:20-cv-00366-ADA Document 46 Filed 11/19/20 Page 3 of 3




                                   Each party shall also provide an electronic copy of the briefs and
                                   exhibits via cloud storage3 or USB drive. For Markman briefs,
                                   the parties should also include a (1) paper copy of all patents-in-
                                   suit and the Joint Claim Construction Statement. To the extent
                                   the Court appoints a technical adviser, each party shall deliver
                                   the same to the technical adviser.

    Friday, March 12, 2021         Markman Hearing at 9:00 a.m. CST/CDT




                              November
          SIGNED this day of _________________________,     20
                                                        20____.




                                         _______________________________________
                                         ALAN D ALBRIGHT
                                         UNITED STATES DISTRICT JUDGE




3
    The parties should contact the law clerk to request a Box link so that the party can directly upload
    the files to the Court’s Box account. The filenames for any exhibits should be a description of
    the exhibit, e.g., “U.S. Patent No. 10,000,000” or “Prosecution history for 10,000,000 (January
    20, 2020, Office Action).”


                                                    3
